SULLIVAN, Chief Judge
(concurring):
The granted issue in this case is as fol- . lows:
WHETHER THE MILITARY JUDGE ERRED BY RULING THAT THE UN-SWORN, VIDEOTAPED STATEMENT BY THE ALLEGED VICTIM WAS ADMISSIBLE HEARSAY, PURSUANT TO MILITARY RULE OF EVIDENCE 803(24).
I perceive no constitutional issue of confrontation in this grant or in appellant’s brief. Although I agree with the principal opinion’s conclusion on this question {see United States v. Spotted War Bonnet, 933 F.2d 1471, 1473 (8th Cir.1991)), I see no pressing need to address it today. Nevertheless, I agree with the principal opinion’s circumstantial-guarantees-of trustworthiness analysis as required by Mil.R.Evid. 804(b)(5), Manual for Courts-Martial, United States, 1984. 36 MJ 187.